Title: To Thomas Jefferson from George Muter, with a Return of Ammunition on Hand, 29 November 1780
From: Muter, George
To: Jefferson, Thomas




Sir
War office Novr. 29. 1780.

My duty obliges me to inform your Excellency, that there are only twelve pigs of lead at Richmond and five at Westham, weighing about 150℔. each. I beg leave to add, that there is the most urgent necessity for a considerable quantity of lead’s being soon procured, otherwise the making of musket catridges must soon be at an end. There is only about 200℔. of ball and buck shott in the laboratory to make up.
I have the honour to be Your Excellency’s Most humble servant,

George Muter. C.[W.]



Enclosure


[1]780
Ammunition for musketts now on hand





Novr. 29.
Ball catridges packed
1779
done
21.348

 
 
 
 
 
 
  


Ball & buck shott catridges packed
5119.

 61.428



Do. Not yet packed
1200.

14.400

  
  
  
  
  
  
  



 6319

 75.828


Ball & buck shott ready to make up about 200℔.

George Muter. C.W.


Capt. Irish (Contl. Comy. [Commissary] of Military stores) has an order for all the ball catridges.


